Citation Nr: 1505036	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder degenerative joint disease.

2.  Entitlement to service connection for right hip degenerative joint disease.  

3.  Entitlement to service connection for left hip degenerative joint disease.  

4.  Entitlement to service connection for right knee degenerative joint disease.  

5.  Entitlement to service connection for left knee degenerative joint disease.  

6.  Entitlement to service connection for right wrist degenerative joint disease.  

7.  Entitlement to service connection for left wrist degenerative joint disease.  

8.  Entitlement to service connection for a lumbar degenerative disc disease with stenosis.  

9.  Entitlement to service connection for cervical degenerative disc disease with stenosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his substantive appeal, the Veteran requested a Travel Board hearing to be conducted by a Veterans Law Judge.  However, in September 2009, the Veteran withdrew his request.  Accordingly, the hearing request is deemed withdrawn. 

In September 2012, the Board remanded these claims for additional development and consideration.  The requested actions have been completed.  



FINDING OF FACT

Resolving doubt in the Veteran's favor, his degenerative joint disease of the left shoulder, bilateral hips, knees, and wrists; and degenerative disc disease of the lumbar and cervical spine with stenosis, are attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for right hip degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for left hip degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for right knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for left knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for right wrist degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for left wrist degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for service connection for lumbar degenerative disc disease with stenosis are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  The criteria for service connection for cervical spine degenerative disc disease with stenosis are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

For the conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The Veteran asserts that his arthritis of the bilateral hips, knees, and wrists, and his left shoulder, as well as his disc disease of the cervical and lumbar spine with stenosis are the result of hard falls that he sustained while parachuting as a paratrooper during his military service.  He also contends that his left shoulder and bilateral wrist disabilities are related to the rigors of physical training in service, specifically push-ups that involved jumping high into the air and landing on his hands and wrists.

The Veteran's DD Form 214 shows receipt of a parachutist badge and a military occupational specialty of general supply specialist in his last duty assignment with the U.S. Army Company B., 1st Battalion 505th Infantry 3d.  Additional service personnel records also confirm the Veteran participated in many parachute jumps, identified as mass technical, non-technical, and combat equipment related.  

The Veteran's service treatment records show documentation of injuries that were reportedly related to parachute jumps.  For instance, there are notations of right shoulder injuries (for which the Veteran has already established his entitlement to service connection) in January 1961 and November 1962 that were noted to have been sustained during parachute jumps.  

With respect to the specific disabilities claimed on appeal, service records show that he complained of a sore neck and pain in his left deltoid in March 1962.  At the time, he reported that his discomfort was secondary to trauma, either to a "PLF" (i.e. parachute landing fall) or to volleyball.  He was diagnosed with a ligament sprain after X-rays showed no fracture of the cervical spine.  An April 1962 record shows that he twisted his knee; however, the record does not indicate which knee was involved.  The June 1964 service separation physical examination report is absent findings of any pertinent joint pathology.  However, a contemporaneous Report of Medical History shows the Veteran reported cramps in his legs and a painful or 'trick' shoulder. 

Associated with the claim file are several post-service private treatment records that show the Veteran's long-standing complaints of pain and treatment for the disabilities claimed on appeal.  Of note is a June 1993 treatment record that reflects the Veteran was evaluated for complaints related to his low back, knees, hips and wrists.  The private physician expressed an opinion that the Veteran's multiple joint complaints are consistent with degenerative arthritis.  The physician further specifically related the Veteran's lower extremity complaints to probable post-traumatic arthritis in view of his 'paratrooper history.'  A rationale was not given.

In August 2007, the Veteran was evaluated by a VA examiner who opined that his bilateral hips, knees, wrists, left shoulder, cervical and lumbar spine conditions could not be related to events that occurred in service without resorting to speculation.  The rationale was that the Veteran had not been treated in service for any pertinent complaints other than an episode of neck pain, and his separation physical examination was negative.  

In November 2007, another private physician expressed an opinion that the degenerative and traumatic arthritis affecting the Veteran's low back, cervical spine, bilateral shoulders, and bilateral knee disabilities were caused by trauma from parachuting.  A rationale was not provided.

Pursuant to the September 2012 remand directives, the Veteran was reexamined in April 2013.  The VA examiner determined that it was less likely as not the Veteran's claimed disabilities were incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the service treatment records did not show any significant injuries; there was no evidence to support chronicity for over 20 years; the medical evidence showed post-service injuries and the Veteran had denied having pain in the claimed body part; and finally, the Veteran's conditions were not consistent with his report of rigorous training. 

As an initial matter, the record reflects the Veteran has current diagnoses of degenerative joint disease of the left shoulder, bilateral knees and hips, and degenerative disc disease of the cervical and lumbar spine with stenosis.  See August 2007 VA examination.  Therefore the determinative issue is whether there is a relationship between the Veteran's diagnosed disabilities and his military service. 

On the basis of the service treatment records alone, degenerative joint disease of the bilateral hips, knees, and wrists, and his left shoulder, as well as disc disease of the cervical and lumbar spine with stenosis are not affirmatively shown to have been present in service.  

The VA medical nexus opinions are against the claim.  However, they are inadequate and are not persuasive.  The August 2007 VA opinion was based on a finding that the Veteran was not seen in service for any pertinent complaints other than neck pain, whereas the evidence shows that the Veteran also complained of shoulder and knee pain in service.  For a medical opinion to be adequate, it must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In addition, neither the August 2007 nor the April 2013 opinion reflects adequate consideration of the Veteran's specific contention that he suffered impact to his joints during parachute jumps and that his pain and discomfort continued after service.  Rather, both opinions reflect that the basis for the opinion was essentially the lack of documented treatment in service and post-discharge.  The Board, however, notes that the lack of contemporaneous medical evidence (particularly given the Veteran's documented in-service injuries and multiple parachute jumps; and his long-standing complaints after service) is not sufficient to rebut the Veteran's credible statements.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The continuity of symptoms, not treatment, is the salient issue in in establishing the chronicity of a condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran has reported experiencing pain as a result of these injuries since his separation from service, which is supported by the evidence of record indicating his consistent treatment for these disabilities, and he is competent to do so.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there is no reason to doubt the credibility of his statements as it is also supported by the medical evidence of record, including as noted in his service treatment records and confirmed by his multiple parachute jumps in service.  

As the private medical nexus opinions are favorable to the claim, and because the opposing VA medical opinions are of no greater weight, the competent medical evidence is in equipoise.  The Veteran's competent and credible lay report of a continuity of symptoms since service is also favorable evidence.  Affording the benefit of doubt to the Veteran, service connection for degenerative joint disease of the bilateral hips, knees, and wrists, and his left shoulder, as well as disc disease of the cervical and lumbar spine with stenosis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Resolving doubt in favor of the Veteran, service connection for left shoulder degenerative joint disease is granted.

Resolving doubt in favor of the Veteran, service connection for right hip degenerative joint disease is granted.  

Resolving doubt in favor of the Veteran, service connection for left hip degenerative joint disease is granted.  

Resolving doubt in favor of the Veteran, service connection for right knee degenerative joint disease is granted.  

Resolving doubt in favor of the Veteran, service connection for left knee degenerative joint disease is granted.  

Resolving doubt in favor of the Veteran, service connection for right wrist degenerative joint disease is granted.  

Resolving doubt in favor of the Veteran, service connection for left wrist degenerative joint disease is granted.  

Resolving doubt in favor of the Veteran, service connection for a lumbar degenerative disc disease with stenosis is granted.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


